ORDER
PER CURIAM.
Corlett Anderson (Appellant) appeals from the judgment of the trial court affirming the decision of the Civil Service Commission of the City of St. Louis upholding her termination. We have reviewed the briefs of the parties and the record on appeal, and we find Appellant’s claims of error to be without merit. An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b) (2016).